Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Independent claim 8 is directed to estimating an absolute heading and standard deviation of a platform by using a time rate of change of received signal strength (RSS) of wireless signals received by a wireless receiver. Various elements of the claim are known to one of ordinary skill in the art, particularly addressing estimating misalignment (such as Han, paragraph 0002) and using RSS to determine position information (such as Ische paragraph 0021). However, there is no teaching regarding using a time rate of change of received signal strength (RSS) of wireless signals received by a wireless receiver to estimate an absolute heading. Han teaches estimating misalignment of a platform (paragraph 0002), but does not teach estimating an absolute heading using a time rate of change of RSS of wireless signals. Ische teaches using changes in RSS values to determine whether the platform has moved substantially (paragraph 0021), but does not relate the change in RSS to an absolute heading itself. Such a determination of position fixes based on RSS is substantively different from using a rate of change of RSS to determine a heading, as argued by the applicant on page 13 of the remarks provided 06/21/2022. Additionally, one of ordinary skill in the art would not think it obvious to use a time rate of change to determine an absolute heading when traditional methods involving RSS to determine position are known. Therefore, claim 8 is allowed.
At least by their nature on allowed material, claims 2-3. 9-36, 38, 43, 50, 56, and 62-64 are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANFINRUD whose telephone number is (571)270-3401. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571)270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GABRIEL ANFINRUD/Examiner, Art Unit 3662                                                                                                                                                                                                        
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662